Citation Nr: 1221881	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty in the Philippines Scouts from August 1946 to June 1949.  He died in August 2001.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2006 rating decision denied service connection for the cause of the Veteran's death.

2.  Evidence associated with the claims file since the August 2006 rating decision was not of record at the time of the August 2006 rating decision and relates to an unestablished fact necessary to substantiate the appellant's claim.

3.  The Veteran died in August 2001 at the age of 75.  The certificate of death reported the immediate cause of death as cardiorespiratory arrest.  The underlying cause of death was listed as septicemia.


4.  At the time of the Veteran's death, service connection was not in effect for any disability.

5.  The competent evidence of record does not link the causes of the Veteran's death to his service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the appellant was notified in a letter dated in February 2010.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  While VA has not obtained a medical opinion with respect to the claim, the Board finds that an opinion is not required as the evidence does not show any event, injury, or disease during the Veteran's service, or any competent evidence of record that the cause of the Veteran's death is related to service.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Board finds that to adjudicate the claim on the merits after reopening is not prejudicial to the claimant because the RO considered the claim on the merits in the denial that is being considered in this appeal.

New and Material Evidence

An unappealed rating decision in May 2006 denied entitlement to service connection for the cause of the Veteran's death on the basis that the appellant had not submitted proof of the dissolution of the Veteran's previous marriage.  The denial was continued on the same grounds in an August 2006 rating decision.  The relevant evidence of record at the time of the August 2006 rating decision consisted of the Veteran's service medical records, his marriage certificate, his certificate of death, and a June 2006 note from a private physician.
 
The appellant did not file a notice of disagreement after the August 2006 rating decision.  Therefore, the August 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

Although the RO adjudicated the appellant's claim on a direct basis in March 2010, January 2011, and February 2012, those decisions are not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In January 2010, a claim to reopen the issue of entitlement to service connection for the cause of the Veteran's death was received.  Evidence of record received since the August 2006 rating decision includes a January 2010 certification of the death of the Veteran's first wife.  The January 2010 certification is new in that it was not of record at the time of the August 2006 decision.  In addition, the January 2010 certification demonstrates that the Veteran's first marriage legally ended prior to his marriage to the appellant.

Therefore, the Board finds that the new evidence includes competent evidence which relates to an unestablished fact necessary to substantiate the appellant's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new evidence is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).




Cause of Death

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA service-connected death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c) (2011).

The Veteran died in August 2001 at the age of 75.  The certificate of death reported the immediate cause of death as cardiorespiratory arrest.  The underlying cause of death was listed as septicemia.

The appellant claims that the cause of the Veteran's death was related to his active service.  Specifically, she claims that the Veteran's death was related to a skin disorder which was incurred in service.  At the time of the Veteran's death, service connection was not in effect for any disability.

The Veteran's service medical records are negative for any complaints or diagnosis of any cardiorespiratory disorder, sepsis, or skin disorder.  A June 1949 separation medical examination report stated that, on physical examination, there were no significant abnormalities of the Veteran's skin, lungs, chest, heart, or vascular system.

A June 2006 note from a private physician stated that the private physician had treated the Veteran for (1) body weakness due to aging, (2) skin rashes due to infection while working, and (3) pain in the joints due to his daily work as a military man.

A March 2010 note from a private physician stated that the Veteran had been treated sometime in 2001 for allergic dermatitis.

In an April 2012 hearing before the Board, the appellant and the appellant's daughter stated that the Veteran had a chronic skin disorder which had begun shortly after the Veteran had returned from service in Okinawa.  The appellant stated that no doctor had ever told her that the Veteran's death was related to service.

The Board finds that the competent evidence of record does not show that the causes of the Veteran's death were related to his active service or to a service-connected disability.  The Veteran's service medical records are negative for any complaints or diagnosis of any cardiorespiratory disorder, sepsis, or skin disorder.  Furthermore, there is no medical evidence of record that relates any of the Veteran's causes of death to service.  The only medical evidence of record which comments on etiology in any way is the June 2006 note from a private physician.  That physician stated that the Veteran's body weakness was due to aging, his skin rashes were due to an infection he incurred while working, and the pain in his joints was related to his military work.  None of those comments in any way relate the causes of the Veteran's death, cardiorespiratory arrest and septicemia, to service.  Furthermore, the examiner stated that the Veteran's skin rashes were incurred while working.  Such a statement refutes the appellant's claim as to the etiology of the Veteran's skin disorder.

The lay statements of the appellant and her daughter are competent and credible evidence regarding the visible, or otherwise observable, symptoms of the Veteran's disabilities.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the statements of the appellant and her daughter are not competent to prove that the causes of the Veteran's death are related to service.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As they are not physicians, the appellant and her daughter are not competent to make a determination that that the causes of the Veteran's death are related to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds no competent evidence of record linking the causes of the Veteran's death to his service.  Therefore, service connection for the cause of the Veteran's death is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


